DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 3, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant’s added claim limitations are taught in Dubil, see Fig. 1 and Col. 1, lines 43-55 which teach that the data can be supplied on a memory card. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubil et al. (US Pub No. 8,132,105), Schindler et al. (US Patent No. 6,359,636), and Poslinski (US Pub No. 2006/0048194).
	Regarding claims 1 and 5, Dubil teaches a method for configuring a controlling device to command functional operations of a target appliance, the method comprising:
receiving at a controlling device a data indicative of at least a type for and a brand of the target appliance whereupon the data indicative of at least the type for and the brand of the target appliance to identify within a library of codesets at least one codeset that is cross-referenced to the brand of the target appliance (See Col. 5, lines 6-26 discusses the process of the user specifying information which is then sent to a server where the server finds the correct code set and sends that code set to the remote control.  Col, 4, lines 60-62 teach a library of code sets. Col. 4, lines 25-34); 
using data indicative of the type for the target appliance to select a one of a plurality of action maps stored in a memory of the controlling device (See Col. 1, lines 43-55 and Fig. 1 which teach that the data can be supplied on a memory card and located in the local memory of the remote control and teaches a codeset for the relevant commands on the remote control. Also see Claim 1 of Dubil)
a processing device having associated instructions for causing the at least one codeset to be provisioned to the controlling device for use in commanding functional operations of the target appliance in accordance with the selected one of a plurality of action maps (See Col. 5, lines 6-26).
Dubil does not teach using voice data as an input or a memory card in the r
Schindler teaches a speech to text processing as an input (See Col. 4, lines 30-32).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Dubil’s device to include Schindler’s speech recognition for user convenience. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2 and 6, Dubil teaches the library of codesets is stored remotely from the controlling device and the at least one codeset is provisioned to the controlling device by being downloaded (See Col. 2, lines 4-9 and Col. 5, lines 6-26).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubil and Chung as applied to claim 1 above, and further in view of Matsui et al. (US Patent No. 6,784,872).
Regarding claim 7, Dubil does not teach a downloadable app to a controlling device or a smart phone or tablet as the controlling device.
Matsui teaches a controlling device where the controlling device is a smart phone or tablet computing device (See Col. 5, lines 45-50). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Dubil’s system to include Matsui’s tablet device to provide a larger and easier to read remote control interface. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683